Citation Nr: 1816801	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 2001 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2010 rating decision denied the Veteran's claim for entitlement to service connection for a sleep disorder; new and material evidence was not received within one year of notice of the determination and no appeal was taken from that determination.

2.  Evidence received since the July 2010 rating decision as to the claim for entitlement to service connection for sleep apnea is new and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2010 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence having been received; the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In this case the Veteran submitted an original claim for entitlement to service connection for a sleep disorder in May 2010.  In the July 2010 rating decision, the RO denied the Veteran's claim, explaining that the Veteran's service treatment records are negative for treatment or diagnosis of a sleep disability and that the Veteran did not have a current diagnosis of a sleep disability.  The Veteran did not file a Notice of Disagreement as to the July 2010 rating decision, and new and material evidence was not submitted prior to expiration of the period to appeal.  The July 2010 rating decision is therefore final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017); see also 38 C.F.R. § 3.156 (b) (2017).

Evidence associated with the record since the final July 2010 rating decision includes a September 2010 sleep study containing a diagnosis of obstructive sleep apnea.  The Veteran also submitted a lay witness statement from a fellow service member reflecting that the Veteran had snoring problems during his active service.  These records are new in that they were not previously considered by VA.  They are also material because they relate to previously unestablished facts necessary to substantiate the claim.  Specifically, they show that the Veteran has a current diagnosis of obstructive sleep apnea and that the obstructive sleep apnea may be related to his active military service.  As such, they raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for sleep apnea, and the claim is therefore reopened.  38 C.F.R. § 3.156 (a).  


ORDER

New and material evidence having been received; the claim for entitlement to service connection for sleep apnea is reopened.  


	(CONTINUED ON NEXT PAGE)


REMAND

The Board finds that the issue remaining on appeal must be remanded for further development before a decision may be made on the merits. 

The Veteran has not yet been provided with a VA examination related to his claim.  As noted above, a September 2010 sleep study reflects that the Veteran has a current diagnosis of obstructive sleep apnea.  Additionally, the Veteran provided a lay witness statement from his in-service roommate reflecting that the Veteran snored heavily after he returned from deployment in Afghanistan.  Furthermore, the Veteran has competently and credibly stated that he has had sleep difficulties since his active service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.   See 38 U.S.C. 5103A(d).  
	
Additionally, at the November 2017 Board hearing the Veteran testified that he currently receives VA treatment for his sleep apnea.  The most recent VA treatment records in the Veteran's claims file are from April 2013.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA records, as well as any other relevant VA treatment records identified by the Veteran, must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records relevant to the matter being remanded, to include from April 2013.

2.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  Provide a copy of this remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during his active service or is otherwise causally or etiologically related to his active service.

The VA examiner should address the statements of record reflecting that the Veteran's sleep difficulties began during his active service and have continued since his active service.  

The examiner must indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection for sleep apnea may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


